Citation Nr: 0807068	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-09 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to payment of attorney fees from past-due 
benefits.

[The claim of entitlement to an increased level of Special 
Monthly Compensation for purposes of accrued benefits is 
addressed in a separate document.]


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to June 
1969.  He died in December 2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In that decision, the RO determined that the 
veteran's former attorney was entitled to 20 percent of past 
due benefits paid as a result of an August 2003 rating 
decision granting the veteran's claim for service connection 
for a cervical spine disorder.  The veteran appealed that 
determination.

In November 2005, the Board remanded this issue for 
additional evidentiary development.  This case has since been 
returned to the Board for further appellate action.  

The Board notes that this is a contested claim.  See 38 
C.F.R. § 19.100 (2007).


FINDING OF FACT

In January 2007 the RO was notified by the veteran's spouse 
that the veteran died in December 2006.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of the appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Although this case involves a contested claim, there is but 
one appellant, the deceased veteran.

This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).  In reaching this determination, the 
Board intimates no opinion as to the merits of this appeal or 
to any derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2007).


ORDER

The appeal is dismissed.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


